Citation Nr: 0209917	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  00-00 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right testicular injury. 
 
2.  Entitlement to an increased rating for plantar warts, 
currently rated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel 


REMAND

The veteran had service from February 1953 to February 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

A Travel Board Hearing was held in March 2001 before the 
Board Member signing this document sitting at the RO.  A 
transcript of the hearing testimony is on file.

In May 2001, the Board remanded this case to the RO for 
additional development.  The RO was directed to arrange for 
the veteran to be scheduled for a genitourinary examination 
for the purpose of determining the nature and extent of any 
current residuals of a right testicular injury.  The examiner 
was to provide an opinion as to whether it is at least as 
likely as not that any identified testicular disorder was 
etiologically related to a disorder or injury noted in 
service.  The genitourinary examination appears to have been 
scheduled but then canceled without explanation.

Accordingly, the RO has not completed the prior remand 
instructions.  A remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Since the RO has not complied with the remand orders, the 
case must again be remand to ensure compliance with the May 
2001 remand orders.

The veteran is seeking a rating in excess of 10 percent for 
plantar warts of the right foot and he has reported that he 
sees a podiatrist at a VA medical facility every 4 to 6 weeks 
to have his warts shaved.  The records of these visits to the 
podiatry clinic are not of record.  Moreover, the veteran has 
a long and extensive history of musculoskeletal and lower 
extremity problems.  The Board intended for the RO to obtain 
these records so that they could be reviewed by an examiner 
in conjunction with a new VA podiatry examination so that all 
symptoms attributable to the veteran's service-connected 
plantar warts could be properly evaluated.  The veteran 
failed to respond to the RO's request for information and no 
medical records were obtained.

While a podiatry examination was conducted in December 2001, 
the examiner made no mention of the service-connected plantar 
warts in his podiatry examination.  Additionally, while X-
rays taken at the May 2000 examination revealed early 
osteoarhritis of the first metatrsophalangeal joints, neither 
the physician who examined the veteran in May 2000 nor the 
physician who examined him in December 2001 commented as to 
the relationship, if any, between the arthritis and the 
service-connected plantar warts.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for his plantar 
warts, or for residuals of a right 
testicle injury, not already associated 
with the claims file.  After securing any 
necessary releases, the RO should make 
all reasonable efforts to obtain medical 
records identified by the veteran.  
Whether the veteran responds or not, the 
RO should obtain records from the VAMC 
where the veteran sees a podiatrist for 
treatment for his warts.  To the extent 
an attempt to obtain records is 
unsuccessful, the claims folder should 
reflect the attempts made.  The veteran 
and his representative should also be 
informed of the negative results.  
38 C.F.R. § 3.159.

2.  Following completion of the above 
development, the veteran should be 
afforded a podiatry examination in order 
to determine the severity of his plantar 
wart disability.  All testing deemed 
necessary should be performed.  The claims 
folder must be made available to and be 
thoroughly reviewed by the examiner in 
connection with the examination.  The 
examiner is requested to indicate whether 
the plantar wart disability results in any 
functional impairment, particularly on 
extended use.  All functional limitations 
are to be identified, including any 
functional impairment due to pain, 
weakened movement, excess fatigability or 
incoordination on movement of the feet.  
All special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail.  The 
examiner should identify all pathology 
which may be present with regard to each 
foot and state whether any such pathology, 
to include arthritis of the first 
metatarsophalangeal joints, is related to 
the service-connected plantar warts.

3.  The RO should arrange for the veteran 
to undergo a VA genitourinary examination 
to determine the nature and extent of any 
currently residuals of a right testicular 
injury.  All indicated studies should be 
performed and all findings should be 
reported in detail, including any scars.  
With respect to any currently present 
testicular disorder, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any such 
disorder is etiologically related to a 
disorder or injury noted in service.  The 
rationale for all opinions expressed 
should be provided and a discussion of the 
facts and medical principles involved 
would be of considerable assistance in the 
adjudication of the veteran's claim.  The 
claims folder must be made available to 
and be thoroughly reviewed by the examiner 
in connection with the examination.

4.  Following completion of the above 
actions, the RO should readjudicate the 
claims.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

